Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received April 15th, 2021.  Claim 1-21 have been entered and are presented for examination. 
Application 17/231,520 is a Continuation of 15/094,401 04/08/2016 now US Patent 10999794 and claims benefit of US Provisional Application 62/145,876 (04/10/2015).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10999794. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter.

Applicant’s arguments, filed January 8th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koilpillai et al. (US 6,678,508) in view of McBeath et al. (US 2008/0064535) in view of Applicants Admitted Prior Art (AAPA) in view of Balasubramanian (US 2015/0072627).
Regarding claims 1, 11, 21, Koilpillai et al. discloses a method implemented by a wireless communication device for reducing power consumption (see Title [power conservation is a mobile communication device]), comprising the wireless communication device autonomously adapts a number of different receiver components that the wireless communication device uses under different conditions at the wireless communication device (column 5, lines 45-55 [mobile terminal can automatically activate/deactivate receivers]), subject to minimum receiver component requirements respectively specified for the different conditions (column 5, lines 45-55 [quality of reception, see also Abstract]), wherein the different conditions are associated with a correlation of propagation channels received at the wireless communication device (column 5, lines 45-55 [quality of reception, see also Abstract]); and autonomously adapting the number of different receiver components that the wireless communication device uses (column 5, lines 45-55 [mobile terminal can automatically activate/deactivate receivers]).
Koilpillai et al. does not explicitly disclose receiving, from a network node in a wireless communication network, configuration information that configures an extent to which the wireless communication device autonomously adapts a number of different receiver components that the wireless communication device uses under different conditions at the wireless communication device.
However, McBeath et al. discloses a base station sending antenna configuration information to enable reception by the mobile station (see Figure 3).
McBeath et al. shows it is a known feature in the art to send a mobile device antenna configuration information, via a base station, to enable the reception by the mobile device wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art to recognize Koilpillai et al. is silent regarding how the mobile device acquires its antenna configuration. McBeath et al. in the same field of endeavor discloses a means of how the mobile device can receive its configuration.  The motivation for this is to enable reception by the mobile device.
The references as combined above do not explicitly disclose each of the different conditions is associated with a different correlation of propagation channels, each propagation channel comprising a wireless communication channel between an antenna of the network node and an antenna of the wireless communication device; correlating the propagation channels to determine the correlation of the propagation channels.
However, AAPA discloses the number of layers that can be supported in a certain situation depends on the independence of the fading of the different propagation channels between all the transmitter antennas in the base-station and the receiver antennas in the terminal. The correlation of the propagation channels give the number of streams or layers that can be supported in this situation (paragraph 0004). The receiver performance of one or two data streams can alternatively by improved by using several antennas to mitigate fading due to spatial diversity. Thereby the throughput can be improved considerably when the propagation channel is fading (paragraph 0005).  The performance of a UE is improved by using more receivers; the improvement depends on the situation and environment. In case MIMO is used and the propagation channel can support more than one layer then the time to download an amount of data is substantially shortened, especially if three or four layers can be used. Also the UE can find cells earlier and can thereby avoid dropped connection when it is moving, resulting in improved user experience and better usage of the system capacity since interruptions and signaling overhead caused by radio resource re-establishment procedures in many cases can be avoided (paragraph 0007).
AAPA shows with different conditions there can be different correlation of propagation channels wherein based on the condition a number of wireless antennas will be used to improve the quality of service.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the method of AAPA into the system of the references as combined above.  The method of AAPA could be implemented by enabling the configuration data to include parameters for different conditions such that the quality of service will be improved. 
The references as combined above do not explicitly disclose wherein autonomously adapting the number of different receiver components that the wireless communication device uses further comprises: detecting that a given one of the different conditions at the wireless communication device is met; identifying a minimum number of receiver components that the wireless communication device must use under the detected condition; evaluating one or more criteria to identify a wireless communication device-preferred number of receiver components to use; and subject to the wireless communication device using at least said minimum number of receiver components, adjusting the number of different receiver components that the wireless communication device uses towards the wireless communication device-preferred number.
However, Balasubramanian disclose determining based on power mode, signal quality, and signal strength a requirement from an application on the mobile and also determining a user preference wherein the user preference and the requirement can affect whether the device will enable or disable receive diversity and operating mode (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a requirement and user preference can affect the use of receive diversity wherein the motivation is to all the user control the operation of the device.
	Regarding claims 3, 13, Koilpillai et al. further discloses wherein the different conditions are associated with different degrees of correlation between the propagation channels (column 4, lines 12-20 [Carrier-to-Interference Ratio (C/I), Bit Error Ratio (BER), Frame Erasure Rate (FER), Received Signal Strength Indicator (RSSI), some other similar performance measure, or some combination of these factors; thresholds, regarding activating/deactivating receivers]).
	Regarding claims 4, 14, Koilpillai et al. further discloses wherein the different degrees of correlation are defined by one or more correlation thresholds (column 4, lines 12-20 [Carrier-to-Interference Ratio (C/I), Bit Error Ratio (BER), Frame Erasure Rate (FER), Received Signal Strength Indicator (RSSI), some other similar performance measure, or some combination of these factors; thresholds, regarding activating/deactivating receivers]).
	Regarding claim 5, 15, the combination of Koilpillai et al. and McBeath et al. further disclose sending feedback to the network node indicating whether one or more of the different conditions at the wireless communication device are currently met (paragraphs 0029-0030 [feedback and condition changed, McBeath]).
	Regarding claim 6,16, the references as applied above disclose all the recited subject matter in claim 1, but do not explicitly disclose sending feedback to the network node indicating the number of different receiver components that the wireless communication device actually used under one or more of the different conditions.  
However, such a feature is obvious since McBeath discloses conditions change and a new configuration must be determined (paragraph 0025). 
It would have been obvious to one of ordinary skill in the art to recognize the same condition can occur multiple times and require the device to indicate the number of antennas used in order to make a better power conservation decision when the condition occurs again.
Regarding claim 7, 17, the references as combined above make obvious wherein the configuration information indicates, for each of one or more different conditions at the wireless communication device, whether the wireless communication device is allowed to autonomously adapt the number of different receiver components that the wireless communication device uses under that condition.
McBeath et al. discloses a base station sending antenna configuration information to enable reception by the mobile station (see Figure 3).
AAPA shows with different conditions there can be different correlation of propagation channels wherein based on the condition a number of wireless antennas will be used to improve the quality of service (paragraphs 0004-0007).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the method of AAPA into the system of the references as combined above.  The method of AAPA could be implemented by enabling the configuration data to include parameters for different conditions such that the quality of service will be improved. 
Regarding claim 8, 18, Koilpillai et al. further discloses wherein the configuration information specifies the minimum receiver component requirements for the different conditions (column 4, lines 23-25 [If neither receiver 24, 26 provides the desired signal quality, then dual receiver diversity mode is selected; threshold]).
	Regarding claim 9, 19, Koilpillai et al. further discloses wherein the configuration information indicates, for each of one or more of the different conditions, a value of each of one or more parameters that govern whether or not the condition is deemed to have been met (column 4, lines 23-25 [If neither receiver 24, 26 provides the desired signal quality, then dual receiver diversity mode is selected; threshold]).
	Regarding claim 20, the combination of Koilpillai et al. and McBeath et al. further disclose wherein the configuration information indicates a length of a time period between which the wireless communication device is allowed or required to adapt the number of different receiver components that the wireless communication device uses (see Figure 3 [looking at Figure 3, configuration occurs immediately after the configuration information is received, McBeath]).



Allowable Subject Matter
Claim 2, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A Terminal Disclaimer would need to be filed to make these claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465